Title: To George Washington from William Pearce, 31 August 1794
From: Pearce, William
To: Washington, George


               
                  Sir
                  Mount Vernon Augt 31st 1794
               
               I Receved your letter of 24th Instt, Mr Groves the person who I have imployed as overseer For Union farm, is a Maried Man & has four Children he Comes well recommended—from Several others as well as the Mr Masons, and he is said to be Very attentive to his Business & Carefull of his stock If he should a[n]swear this description I shall not be Affraid but the business will be Carried on well, and from what I have seen of him I have a Very favourable opinion of him my self.
               I have not heard any thing from Pine lately, the last I heard of him he had gone to the Federal City.
               In my last letter I informed you That the people ware Sickly with the Ague & Fever.  they Continue to have it Very much yet and the young Gardener has had a sevear atack of the Nervous fever & for several days Doctor Craick had but little hopes of his Giting over it But he is now Gitting the better of it—we have Lost the Girl Jinney at Dogue run she died Last Wednesday Evening in Labour she Could not be delivered of her child, Doctor Craick was sent for as soon as I had Notice of her Situation but altho he was with her 2 days and a night he Could not Deliver her we have a Tollarable prospect for turnips but they do not Answear my Expectation for The fly took the first sowing which has made them rather backward for a good full crop.
               my youngest Daughter has had The Ague & fever but has got better and my Eldest is Likewise much better than she has been for some time past. but I fear her Complaint is such that it Cannot easily be removed so as for her to git intirely rid of it.
               while the people keeps so Sickly I do not like to leave home, and as we shall Nea[r]ly be done seeding wheat by the Last of next week I must put it off till Then The money Is paid to
                  
                  Mr William hartshorn as you Derected.  I am Sir with Greatest Respect Your Humble Servt
               
                  William Pearce
               
               
                  P.S. Mr Butler desired me to request the favour of a recommendation from you Respecting his soberiety &c. & That he undersants the raisig Thorn hedges, he sais his Giting a good place depends on it. W.P.
               
            